 24DECISIONSOF NATIONALLABOR RELATIONS BOARDSaks&Company and United Storeworkers,Retail,Wholesale Department Store Union,AFL-CIO, Pe-titioner.Case 2-RC-15926June 8, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended,a hearingwas held before Hearing Officers Lawrence Din-ersteinand HaywoodBanks.Following the hearingand pursuant to Section 102.67 of the National LaborRelationsBoard Rules and Regulations and State-ments of Procedure,Series 8,as amended, this casewas transferred to the National LaborRelationsBoard for decision. The named Employer and thePetitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officers' rul-ingsmade at the hearing and finds that theyare freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the NationalLaborRelationsBoard finds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Petitioner is an organization claiming torepresent certain employees of the Employer.3.A question concerning commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.The Petitioner seeks to represent a unit of ap-proximately448nonsellingemployeesattheEmployer'smain storelocated at 611 Fifth Avenueand its service center at 450 West 15thStreet,both inNew York City. The specific employees sought by thePetitioner are the bulk packers, platform clerks, bulkcheckers,markers, merchandise inspectors, consoli-dators, manifestors (those handling merchandise butnot those handling vendor receipts), inspection bulkpackers, stock employees, loaders, parcel post clerks,inspection wrappers, carriers, and mailand messengerclerks.The Union alternatively supports the unitsought on the basis of common job function-mer-chandise handling-and/or the negative characteris-tic that none of the employees sought perform anyselling function.The Employer, however, contends that the unitsought by the Petitioner is inappropriate inasmuch asit constitutes a fragmentation of the Employer's workforce. The Employer contends that the appropriateunit should encompass all selling and nonselling em-ployees including clericals at both locations. The Em-ployer further argues that the groups of nonsellingemployees sought by the Petitioner have diverse skillsand duties and do not share sufficiently distinct com-munity of interest, apart from other store employees.In determining the appropriateness of a unit of em-ployees, the Board has traditionally considered anumber of factors. These factors include the similarityor difference in employee wages, benefits, location,treatment, training, supervision, rating, dress, and jobfunction.In the case at hand, the Employer has only twofacilities in New York City. The Fifth Avenue store isa retail operation engaged in selling a wide variety ofclothing, accessories, and certain specialty items. Thisstore also serves as headquarters for a nationwidesystem of stores, all carrying the trade name of SaksFifth Avenue. It is housed in an 11-story building andin several adjoining buildings. The store is dividedinto 12 divisions, with 9 selling floors, housing some100 selling departments. The 15th Street service centerprovides warehouse facilities, various support serv-ices, and a distribution operation for the stores out-side of New York City.The employees in the unit sought by the Unionshare no common work area separate from other em-ployees. In addition to the approximately 147 stockemployees who work in the various selling depart-ments, there are 92 inspector wrappers who work be-hind the sales counters, working directly with the salesemployees and wrapping individual purchases. Theremaining employees sought by the Petitioner work inthe basement of the Fifth Avenue store or at the 15thStreet facility.The record indicates that all employees go throughthe same interview process. They all start at the samewage rate, share the same employee benefits, and aregiven the same initial training. Also, as few sellingemployees are paid on commission basis, the mode ofcompensation for most employees is the same. Al-though the selling personnel, the inspector wrappersand certain other groups, are given some special in-struction, all employees are the recipients of a contin-uous on-the-job training program.Concerning supervision, the evidence shows thatnot only is there no common line of supervisionamong the employees sought, but that it is commonpractice for selling and nonselling employees to besubject to the same immediate supervision. In fact, thelargest single group of employees sought by the Unionconsists of the stock employees who work in the vari-204 NLRB No. 5 SAKS& COMPANYous selling departments on the nine floors at the FifthAvenue store.These employees work in the same de-partments as the selling employees and are under thesame supervision as other department personnel.For purposes of promotion and transfer,all em-ployees are regularly rated both by supervisors andindividuals who serve in the capacity of personnelcounselors.In both instances,the same individualsrate both selling and nonselling employees followingthe same basic rating systems.Itwould also appearthat all employees have the same opportunity for pro-motion and transfer.In any event,there is evidencethat transfers from one department to another,as wellas from selling to nonselling,are common.Thus, it isnot unusual to find employees who start in stock,transfer to selling,return as a head of stock,go backto selling,and then progess to the management pay-roll.Although the Employer no longer follows any rigiddress regulations,the selling employees are requiredto wear ties,coats,dresses,or pant suits.The nonsell-ing employees-both those sought and those notsought-are not required to follow any dress stan-dards unless they are on the selling floor. While on theselling floor,any nonselling employee is instructed towear either a smock provided by the Company ordress suitable for appearance on the selling floor.There appears to be little similarity of job functionbetween the employees in the unit sought.Some aretruckloaders,consolidators, and bulk packers, butthey appear to have little in common with the inspec-25tor wrappers and stock people on the selling floor.Rather,these bulk handlers would seem to have morein common with excluded classifications such as re-turn goods clericals, who regularly handle bulk mer-chandise.On the basis of the record before us,we find littleto support the assertion that the employees soughtshare a separate community of interest based on thefactors considered above.In fact,the record indicatesthat they perform dissimilar functions,work through-out the entire store and service center,and do notshare any common supervision.Thus we are unableto find that the unit sought is appropriate on the basisof similarity of job function.Nor are we able to find that the unit is supportableas a nonselling unit. The unit does not, for instance,include the trimmers, sewers,or customer service,print shop or cafeteria employees,all of whom mustbe considered nonselling.In fact,in view of the closesimilarity of working conditions, working benefits,and close contact between the selling and nonsellingemployees,the Employer's operation appears to bemore closely integrated than other retail estab-lishments.Thus,we conclude,in the circumstances ofthis case, that the requested unit is inappropriate forthe purposes of collective bargaining.Accordingly, weshall dismiss the petition herein.ORDERIt is hereby ordered that the petition herein be, andithereby is, dismissed.